REID, Associate Judge,
concurring:
I agree with Judge Farrell that “prosecution of the defendants on the present information may ... proceed.” I write separately to emphasize one point. Judge Farrell states, “[t]he defendants concede that D.C.Code § 22-2701, is a penal statute, not a police or municipal ordinance or regulation.” However, as Judge Farrell indicates, “[t]he sole issue presented ... is whether [§ 22-2701] is a ‘penal statute [] in the nature of [a] police or municipal regulation[ ]’ for purposes of § 23-101(a).” Ante at 477. Defendants did not raise the issue as to whether § 22-2701(a) is a “police or municipal ordinance,” only whether it is a “penal [statute] in the nature of [a] police or municipal [regulation].” Hence, in this ease, we do not reach the issue as to whether § 22-2701(a) is a police or municipal ordinance.